Order entered August 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00947-CV

                           IN THE INTEREST OF I.A.S., A CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-10-18822

                                             ORDER
       Before the Court is appellant’s August 7, 2013 motion asking this Court to review the

trial court’s July 25, 2013 order sustaining the contest to his affidavit of indigence. In his

motion, appellant states that he did not receive written notice of the trial court’s ruling until

August 5, 2013. Accordingly, we treat appellant’s motion as a motion for an extension of time to

file his appeal of the trial court’s order. We GRANT appellant’s motion and deem appellant’s

appeal of the trial court’s order timely filed on August 7, 2013. See TEX. R. APP. P. 20.1(j)(2).

       We ORDER Gary Fitzsimmons, Dallas County District Clerk, to file, WITHIN TEN

DAYS OF THE DATE OF THIS ORDER, a clerk’s record containing the following three

documents:

       1.    The affidavit of indigence filed on July 11, 2013;

       2. The contest to the affidavit filed on July 12, 2013; and

       3. The trial court’s order sustaining the contest signed on July 25, 2013.
       We ORDER Shantel Beheler, Official Court Reporter of the 255th Judicial District Court

of Dallas County, Texas, to file, WITHIN TEN DAYS OF THE DATE OF THIS ORDER,

the reporter’s record from the July 25, 2013 hearing on the contest to appellant’s affidavit of

indigence.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Gary Fitzsimmons, Shantel Beheler, appellant, and all counsel of record.



                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE